UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, 404-584-4000 Atlanta, Georgia 30309 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $5 Par Value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 under the Securities Act.Yes þNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes ¨Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filerþAccelerated filer¨Non-accelerated filer ¨Smaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the price at which the registrant’s common stock was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, was $2,792,228,461. The number of shares of the registrant’s common stock outstanding as of January 31, 2011 was 77,999,557. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2011 Annual Meeting of Shareholders (“Proxy Statement”) to be held May 3, 2011, are incorporated by reference in Part III. TABLE OF CONTENTS Page(s) Glossary of Key Terms 3 Forward-Looking Statements 4 Part I Item 1. Business 4 - 14 Distribution Operations 5 - 9 Retail Energy Operations 9 - 10 Wholesale Services 10 - 12 Energy Investments 12 - 13 Corporate 13 Item 1A. Risk Factors 14 - 24 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 24 - 25 Item 3. Legal Proceedings 25 Part II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 - 46 Overview 28 Executive Summary 28 - 30 Results of Operations 30 - 34 Liquidity and Capital Resources 35 - 42 Critical Accounting Estimates 42 - 45 Accounting Developments 45 - 46 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 46 - 49 Item 8. Financial Statements and Supplementary Data 50 - 93 Report of Independent Registered Public Accounting Firm 50 Management’s Report on Internal Control Over Financial Reporting 51 Consolidated Statements of Financial Position 52 - 53 Consolidated Statements of Income 54 Consolidated Statements of Equity 55 Consolidated Statements of Comprehensive Income (Loss) 56 Consolidated Statements of Cash Flows 57 Note 1 – Organization and Basis of Presentation 58 Note 2 – Significant Accounting Policies and Methods of Application 58 - 68 Note 3 – Fair Value Measurements 69 - 70 Note 4 – Derivative Financial Instruments 71 - 73 Note 5 – Employee Benefit Plans 74 - 77 Note 6 – Stock-based and Other Incentive Compensation Plans and Agreements 77 - 81 Note 7 – Debt 81 - 83 Note 8 – Equity 84 Note 9 – Non-Wholly-Owned Entity 85 - 86 Note 10 – Commitments and Contingencies 87 - 88 Note 11 – Income Taxes 89 Note 12 – Segment Information 90 - 92 Note 13 – Selected Quarterly Financial Data (Unaudited) 92 Note 14 – Proposed Merger with Nicor 93 Note 15 – Subsequent Events 93 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 93 Item 9A. Controls and Procedures 93 - 94 Item 9B. Other Information 94 Part III Item 10. Directors, Executive Officers and Corporate Governance 94 Item 11. Executive Compensation 95 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 95 Item 13. Certain Relationships and Related Transactions and Director Independence 95 Item 14. Principal Accountant Fees and Services 95 Part IV Item 15. Exhibits and Financial Statement Schedules 95 - 102 Signatures Schedule II Glossary of Key Terms 2 Table of Contents GLOSSARY OF KEY TERMS AGL Capital AGL Capital Corporation AGL Networks AGL Networks, LLC Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Bridge Facility $1.05 billion credit agreement entered into by AGL Capital to help finance a portion of the proposed merger with Nicor. Chattanooga Gas Chattanooga Gas Company Credit Facility $1 billion credit agreement entered into by AGL Capital EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income and other income and excludes financing costs, including interest and debt and income tax expense each of which we evaluate on a consolidated level; as an indicator of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, earnings before income taxes, or net income attributable to AGL Resources Inc. as determined in accordance with GAAP ERC Environmental remediation costs associated with our distribution operations segment which are generally recoverable through rate mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings Florida Commission Florida Public Service Commission, the state regulatory agency for Florida City Gas GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light GNG Georgia Natural Gas, the name under which SouthStar does business in Georgia Golden Triangle Storage Golden Triangle Storage, Inc. Hampton Roads Virginia Natural Gas’ pipeline project which connects its northern and southern pipelines Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November to March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Henry Hub A major interconnection point of natural gas pipelines in Erath, Louisiana where NYMEX natural gas future contracts are priced Jefferson Island Jefferson Island Storage & Hub, LLC LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Magnolia Magnolia Enterprise Holdings, Inc. Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Mcf Million cubic feet MGP Manufactured gas plant Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc., an Illinois corporation NUI NUI Corporation – an acquisition completed in November 2004 NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our Consolidated Statements of Income. Operating margin should not be considered an alternative to, or more meaningful than, operating income as determined in accordance with GAAP OTC Over-the-counter Piedmont Piedmont Natural Gas Company, Inc. Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Tennessee Authority Tennessee Regulatory Authority, the state regulatory agency for Chattanooga Gas. Term Loan Facility $300 million credit agreement entered into by AGL Capital to repay the $300 million senior notes due in 2011 VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas WACOG Weighted average cost of gas WNA Weather normalization adjustment Glossary of Key Terms 3 Table of Contents Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this section and elsewhere in this report, as well as in other reports and proxy statements we file with the SEC or otherwise release to the public and on our website are forward-looking statements within the meaning of the U.S. federal securities laws and are subject to uncertainties and risks, as itemized in Item 1A “Risk Factors”, in this Form 10-K. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward-looking. Forward-looking statements involve matters that are not historical facts, and because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," “believe,” "can," "could," "estimate," "expect," "forecast," "future," “goal,” "indicate," "intend," "may," “outlook,” "plan," “potential,” "predict," "project,” “proposed,” "seek," "should," "target," "would," or similar expressions. You are cautioned not to place undue reliance on our forward-looking statements. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe that our expectations are reasonable in view of currently available information, our expectations are subject to future events, risks and uncertainties, and there are numerous factors - many beyond our control - that could cause our actual results to vary significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation including any changes related to climate change; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, unexpected change in project costs, including the cost of funds to finance these projects; the impact of acquisitions and divestitures; direct or indirect effects on our business, financial condition or liquidity resulting from a change in our credit ratings or the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including recent disruptions in the capital markets and lending environment and the current economic downturn; and general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; acts of war or terrorism; and other factors described in detail in our filings with the SEC. In addition, actual results may differ materially due to the expected timing and likelihood of completion of the proposed merger with Nicor, including the timing, receipt and terms and conditions of any required governmental and regulatory approvals of the proposed merger that could reduce anticipated benefits or cause the parties to abandon the merger, the diversion of management's time and attention from our ongoing business during this time period, the ability to maintain relationships with customers, employees or suppliers as well as the ability to successfully integrate the businesses and realize cost savings and any other synergies and the risk that the credit ratings of the combined company or its subsidiaries may be different from what the companies expect. We caution readers that the important factors described elsewhere in this report, among others, could cause our business, results of operations or financial condition to differ significantly from those expressed in any forward-looking statements. There also may be other factors that we cannot anticipate or that are not described in this report that could cause results to differ significantly from our expectations. Forward-looking statements are only as of the date they are made. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise, except as required under U.S. federal securities law. PART I ITEM 1. BUSINESS Nature of Our Business Unless the context requires otherwise, references to “we,” “us,” “our,” the “company” and “AGL Resources” are intended to mean consolidated AGL Resources Inc. and its subsidiaries. We are an energy services holding company whose principal business is the distribution of natural gas in six states - Florida, Georgia, Maryland, New Jersey, Tennessee and Virginia. Our six utilities serve approximately 2.3 million end-use customers. We are also involved in several related and complementary businesses, including retail natural gas marketing to end-use customers in Georgia, Ohio and Florida; natural gas asset management and related logistics activities for each of our utilities as well as for non-affiliated companies; natural gas storage arbitrage and related activities; and the development and operation of high-deliverability natural gas storage assets. We manage these businesses through four operating segments — distribution operations, retail energy operations, wholesale services and energy investments — and a non-operating corporate segment. Glossary of Key Terms 4 Table of Contents Proposed Merger with Nicor In December 2010, we entered into an Agreement and Plan of Merger (the Merger Agreement) with Nicor. In accordance with the Merger Agreement, each share of Nicor common stock outstanding at the Effective Time (as defined in the Merger Agreement), other than shares to be cancelled, and Dissenting Shares (as defined in the Merger Agreement), will be converted into the right to receive consideration consisting of (i) $21.20 in cash and (ii) 0.8382 shares of our common stock, subject to adjustment in certain circumstances. The completion of the proposed merger is subject to various customary conditions, including, among others (i) shareholder approval by both companies, (ii) expiration or termination of any applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, (iii) the SEC’s clearance of a registration statement registering our common stock to be issued in connection with the proposed merger and (iv) receipt of all required regulatory approvals from, among others, the Illinois Commerce Commission. The Merger Agreement contains certain termination rights for both us and Nicor, and further provides for the payment of fees and expenses upon termination under specified circumstances. The proposed merger is expected to be completed in the second half of 2011. Except for specific references to the proposed merger, the disclosures contained in this report on Form 10-K relate solely to AGL Resources. In January 2011, we filed a joint application with Nicor to the Illinois Commerce Commission for approval of the proposed merger. The application did not request a rate increase, but did include a commitment to maintain the number of full-time equivalent employees at Nicor’s natural gas utility for a period of three years following merger completion. The Illinois Commerce Commission has eleven months to act upon the application; however, we and Nicor have asked for approval of the merger by October 1, 2011. For additional information relating to the proposed merger please see our Form 8-K filed on December 7, 2010 and the joint proxy statement / prospectus contained in the registration statement on Form S-4 filed on February 4, 2011. Distribution Operations Our distribution operations segment is the largest component of our business and includes six natural gas local distribution utilities. These utilities construct, manage and maintain intrastate natural gas pipelines and distribution facilities and include: · Atlanta Gas Light in Georgia · Chattanooga Gas in Tennessee · Elizabethtown Gas in New Jersey · Elkton Gas in Maryland · Florida City Gas in Florida · Virginia Natural Gas in Virginia Utility Regulation and Rate Design Rate Structures Each utility operates subject to regulations and oversight of the state regulatory agencies in each of the six states that we serve with respect to rates charged to our customers, maintenance of accounting records and various service and safety matters. Rates charged to our customers vary according to customer class (residential, commercial or industrial) and rate jurisdiction. These agencies approve rates designed to provide us the opportunity to generate revenues to recover all prudently incurred costs, including a return on rate base sufficient to pay interest on debt and provide a reasonable return for our shareholders. Rate base generally consists of the original cost of utility plant in service, working capital and certain other assets; less accumulated depreciation on utility plant in service and net deferred income tax liabilities, and may include certain other additions or deductions. For our largest utility, Atlanta Gas Light, the natural gas market was deregulated in 1997. Accordingly, Marketers, rather than a traditional utility, sell natural gas to end-use customers in Georgia and handle customer billing functions. The Marketers file their rates monthly with the Georgia Commission. As a result of operating in a deregulated environment, Atlanta Gas Light's role includes: · distributing natural gas for Marketers · constructing, operating and maintaining the gas system infrastructure, including responding to customer service calls and leaks · reading meters and maintaining underlying customer premise information for Marketers · planning and contracting for capacity on interstate transportation and storage systems Atlanta Gas Light earns revenue by charging rates to its customers based primarily on monthly fixed charges that are periodically adjusted. The Marketers add these fixed charges to customer bills. This mechanism, called a straight-fixed-variable rate design minimizes the seasonality of Atlanta Gas Light’s revenues since the monthly fixed charge is not volumetric or directly weather dependent. With the exception of Atlanta Gas Light, the earnings of our regulated utilities can be affected by customer consumption patterns that are a function of weather conditions and price levels for natural gas. Specifically, customer demand substantially increases during the Heating Season when natural gas is used for heating purposes. Various mechanisms such as weather normalization mechanisms exist at most of our utilities that limit our exposure to weather changes within typical ranges in all of our jurisdictions. Glossary of Key Terms 5 Table of Contents All of our utilities, excluding Atlanta Gas Light, are authorized to use natural gas cost recovery mechanisms that allow them to adjust their rates to reflect changes in the wholesale cost of natural gas and to ensure they recover 100% of the costs incurred in purchasing gas for their customers. Since Atlanta Gas Light does not sell natural gas directly to its end-use customers, it does not need or utilize a natural gas cost recovery mechanism. In traditional rate designs, utilities recover a significant portion of their fixed customer service and pipeline infrastructure costs based on assumed natural gas volumes used by our customers. Four of our utilities have “decoupled” regulatory mechanisms in place that encourage conservation. We believe that separating, or decoupling, the recoverable amount of these fixed costs from the customer throughput volumes, or amounts of natural gas used by our customers, allows us to encourage our customers’ energy conservation and ensures a more stable recovery of our fixed costs. Recent Regulatory Actions In May 2010, the Tennessee Authority approved new base rates for Chattanooga Gas, which went into effect in June 2010. These new rates include energy-efficiency and conservation programs, as well as a mechanism to recover lost revenue resulting from these programs, updated depreciation rates that resulted in decreased depreciation expense of $2 million annually, and the recovery of approximately $1 million in prior legal expenses. The approved rate adjustment includes a reduction in the authorized return on equity from 10.3% to 10.05%. This decoupled rate design is the first such program for a utility in Tennessee. In October 2010, the Georgia Commission voted and approved an annual increase of $27 million in base rate revenues for Atlanta Gas Light which became effective in November 2010. These new rates are reflected in Atlanta Gas Light’s base rate charges assessed to customers by their Marketer. The Georgia Commission also adopted a new acquisition synergy sharing policy that allows Atlanta Gas Light to recover 50% of net synergy savings achieved on future acquisitions for a period of ten years. The policy also allows Atlanta Gas Light to recover, through December 2015, 25%, or $4 million annually, in acquisition synergy savings it continues to achieve from the 2004 NUI acquisition. The annual rate increase also includes approximately $10 million in new customer service and safety oriented programswhich Atlanta Gas Light will invest in technology and hire additional employees to support the programs. The decision also restores a standard depreciation methodology used to calculate net salvage value of utility assets, resulting in an increase in depreciation expenses of approximately $2 million. In February 2011, Virginia Natural Gas filed a rate case with the Virginia Commission, seeking a net increase in revenues of $25 million. This requested rate increase is primarily the result of our infrastructure investments over the past ten years, including the Hampton Roads pipeline project and operational cost increases. The rate case requested a 10.95% return on equity and an authorized equity to total capitalization ratio of 51%. In order to mitigate the impact of the proposed rate increase on customer bills, we are proposing an alternative rate schedule that would phase in the Hampton Roads pipeline project capital recovery into base rates over a three year period. We expect the Virginia Commission to make a decision on this rate case within 12-18 months of our filing. New rates could go into effect, subject to refund, on August 1, 2011. Glossary of Key Terms 6 Table of Contents The following table provides regulatory information for our largest utilities. Atlanta Gas Light Elizabethtown Gas Virginia Natural Gas Florida City Gas Chattanooga Gas Authorized return on rate base (1) % Estimated 2010 return on rate base (2) % Authorized return on equity (1) % Estimated 2010 return on equity (2) % Authorized rate base % of equity (1) % Rate base included in 2010 return on equity (in millions) (3) $ $
